Case 4:19-cv-10102-MFL-DRG ECF No. 39 filed 05/27/20       PageID.362    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ABDIRAHMAN NUR, D.D.S,

      Plaintiff,                                   Case No. 19-cv-10102
                                                   Hon. Matthew F. Leitman
v.

LAWRENCE W. STEWART, D.D.S., et al.,

     Defendants
__________________________________________________________________/

                 ORDER TERMINATING DEFENDANTS’
               MOTION TO COMPEL (ECF No. 28) AS MOOT

      On November 1, 2019, Defendants filed a motion to compel Plaintiff to

comply with certain provisions of a facilitation agreement that the parties had

executed. (See Mot., ECF No. 28.) Since the filing of that motion, the Court entered

a stipulated order regarding the enforcement of the parties’ facilitation agreement.

(See Stip. Order, ECF No. 38.) Defendants’ motion to compel is therefore moot.

Accordingly, the Court TERMINATES Defendants’ motion to compel (ECF No.

28) WITHOUT PREJUDICE as moot.

      IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 27, 2020



                                         1
Case 4:19-cv-10102-MFL-DRG ECF No. 39 filed 05/27/20     PageID.363   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 27, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
